Citation Nr: 1529268	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an undiagnosed illness manifested by joint pain. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a January 2014 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

This case was previously before the Board in May 2014, when the Board reopened the claim and remanded it for further development.  The May 2014 Board decision granted the Veteran service connection for an undiagnosed illness manifested by headaches and an undiagnosed illness manifested by fatigue, and denied an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  The decision also required that the Veteran be scheduled for a VA examination to address his claim of service connection for an undiagnosed illness manifested by joint pain. 

Based on multiple October 2014 VA examinations, an April 2015 rating decision increased the Veteran's PTSD rating to 100 percent, granted him special monthly compensation, assigned him a 50 percent disability rating for an undiagnosed illness manifested by headaches, and 30 percent for an undiagnosed illness manifested by fatigue.  


FINDING OF FACT

The Veteran does not have a current undiagnosed illness manifested by joint pain, or a diagnosis of joint disorder, and his current joint pain symptomatology is part of the cluster of his service-connected undiagnosed illness manifested by fatigue symptomatology.

CONCLUSION OF LAW

The criteria for service connection for an undiagnosed illness manifested by joint pain have not been met.  38 U.S.C.A. § 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

In various statements, the Veteran expressed the belief that he has a joint disorder, and that the undiagnosed illness manifested by joint pain stems from his service in the Gulf War (as mentioned above, the Veteran is already presumptively service-connected for an undiagnosed illness manifested by headaches and an undiagnosed illness manifested by fatigue based on his Gulf War service).  The Veteran has also related that he has been diagnosed with fibromyalgia.

The Veteran is deemed competent to state that he experiences joint and muscle pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, a lay person without appropriate medical training and expertise is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  

Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, the question of whether the Veteran's joint pain is related to his service, or is an undiagnosed disorder, is beyond the realm of a layman's competence and is something that requires a medical opinion.  As such, the Veteran's assertions that his joint pain constitutes an "undiagnosed illness" or fibromyalgia stemming from Gulf War service have no probative value, as he is not a medical professional qualified to opine as to the diagnosis of his symptoms and their etiology. 

The pertinent question, first and foremost, is whether the Veteran's joint pain symptoms represent a separate and distinct disability or whether they constitute a component or symptom of his already service-connected undiagnosed illness manifested by headaches and an undiagnosed illness manifested by fatigue.  

The Veteran's service treatment records (STRs) and his post-service treatment records show that he experienced acute joint injuries and joint pain, including a post-service neck injury and a successful surgery for said injury.  

The Veteran has had multiple VA examinations to evaluate his joint pain.  The June 2005 VA examiner reported that there was "severe muscle and joint pain with normal clinical examination and X-ray findings."  An August 2009 VA examiner related that there was insufficient medical evidence "to warrant a diagnosis of an acute or chronic underlying medical condition manifested by joint pain [.]"  

The October 2014 VA examinations (Gulf War examination, rheumatological examination, muscle examination, neurological examination, and joint examination) all specifically related that the Veteran's muscle and joint-related pain and symptomology were not a distinct diagnosis, and were not a separate and distinct undiagnosed illness, but rather constituted symptoms of his chronic fatigue syndrome.  All examinations also confirmed that a diagnosis of fibromyalgia was not warranted. 

There is no medical evidence of record which shows either a diagnosis of fibromyalgia, or a distinct and separate undiagnosed illness manifested by joint pain.

Due consideration must be given to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C. § 1154(a) (West 2014).  The Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Therefore, the Veteran's statements regarding the nature and etiology of his joint pain are found to be less persuasive than the medical opinions regarding the nature and etiology of the Veteran's joint pain, which state that the joint pain symptoms are part of the cluster of his chronic fatigue syndrome symptoms, and are not a separate and distinct disability.

The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for an undiagnosed illness manifested by joint pain.  The Board finds that the October 2014 VA examiners' opinions are the most probative opinions of record and establish that the Veteran's joint pain is part of his chronic fatigue symptomatology, and is not a separate and distinct disability.  Therefore, service connection for an undiagnosed illness manifested by joint pain cannot be established.  

For all the foregoing reasons, the Board finds that the claim for service connection for an undiagnosed illness manifested by joint pain must be denied.  The evidence of record simply fails to support a currently diagnosed separate joint pain disorder, as opposed to joint pain symptoms attributed to service-connected disabilities.  A basis upon which to grant service connection has not been presented.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).   The appeal is denied.
	
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in December 2004, March 2005, March 2009, and July 2009 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for an undiagnosed illness manifested by joint pain is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


